People ex rel. Katsnelson v Schiraldi (2021 NY Slip Op 05806)





People v Schiraldi


2021 NY Slip Op 05806


Decided on October 22, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
VALERIE BRATHWAITE NELSON
LARA J. GENOVESI
DEBORAH A. DOWLING, JJ.


2021-07422

[*1]The People of the State of New York, ex rel. Yan Katsnelson, on behalf of Andrew Henry, petitioner, 
vVincent Schiraldi, etc., respondent.


Yan Katsnelson, Staten Island, NY, petitioner pro se.
Georgia M. Pestana, Corporation Counsel, New York, NY (Antonella Karlin of counsel), for respondent.
Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart and Thomas B. Litsky of counsel), nonparty pro se.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Andrew Henry upon his own recognizance or, in the alternative, to set reasonable bail upon Richmond County Indictment No. 70277/2021.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Richmond County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
MASTRO, J.P., BRATHWAITE NELSON, GENOVESI and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court